PER CURIAM:
Melton Summerville appeals the district court’s order accepting the recommendation of the magistrate judge and granting defendants’ motion for summary judgment and dismissing his civil action in which he alleged conspiracy and collusion claims. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Summerville v. Local 77, No. CA-03-770-1 (M.D.N.C. Feb. 28, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED